DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 6/26/2019. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019,2/7/2021 considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 1 3-15, 20   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (US 20070080377).

With respect to claim 1, Sung et al ‘377 teach a light-emitting diode comprising: a first electrode”161”; a light-emitting layer”180” on the first electrode”161”; a second electrode” on a side of the light-emitting layer distal to the first electrode; a substantially transparent protective layer on a side of the second electrode layer”190” distal to the light emitting layer; a substantially transparent conductive layer”321” on a side of the substantially transparent protective layer distal to the second electrode”190”, the substantially transparent conductive layer”210” electrically connected to the second electrode”190”.  (see fig.4 and relate description)) 

With respect to claim 3, Sun etal’377 teach  the light-emitting diode, wherein the substantially transparent protective layer “210” comprises a plurality of conductive particles”211”, the substantially transparent conductive layer”321” being electrically connected to the second electrode through the plurality of conductive particles”211”.(see fig.4 and related description)

With respect to claim 4,Sung et al teach  the light-emitting diode, wherein the second electrode “190” comprises a metal material, the second electrode having a thickness in a range of approximately 5 nm to approximately 15 nm(see fig.4 and  para0067).

With respect to claim 5, Sung et al ‘377 inherently teach the light-emitting diode, wherein the substantially transparent protective layer comprises a polymer material containing a material with an unsaturated carbon-carbon double-bond functional group (para 0070, 0078).
With respect to claim 13, Sung et al teach transistor connected LEDs in an array substrate comprising a light-emitting diode (fig.4 see display region).

With respect to claim 14, Sung et al’377 teach a  display apparatus comprising an array substrate for forming a display panel coupled with a driving circuit(see fig.4 and see display transistor and OLED).
With respect to claim 15, Sung et al’377  teach a  method of manufacturing a light-emitting diode in an array substrate for a display panel, the method comprising: forming a first electrode; forming a light-emitting layer” “18” on the first electrode; forming a second electrode”190” on a side of the light-emitting layer distal to the first electrode; forming a substantially transparent protective layer “210”on a side of the second electrode distal to the light-emitting layer; and forming a substantially transparent conductive layer on a side of the substantially transparent protective layer distal to the second electrode, wherein the substantially transparent conductive layer”321” and the second electrode are formed to be electrically connected to each other. (see fig.4 and relate description, par 0078, 0071)
With respect to claim 20,  Sung et al teach the method, wherein the forming the polymer material“210”further comprises doping a plurality of conductive particles thereby forming electrical connections between the substantially transparent conductive layer and the second electrode(see fig.4 and related description).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims, 2, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (2007/0080327) in combination with You et al (US 10510979).
Sung et al do not teach hole in the protective layer. You et al teach hole “14” in protective layer “12” to connect conductive layer “13” to top electdoe”11” of OLED . It would have been obvious to one of ordinary skill in the art modify the invention of Sung et al to have direct connectivity between top electrode “190” and conductive layer”321  for good emission of OLED.
Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (2007/0080327) in combination with You et al (US 10510979).
With respect to claim 6, Sung et al do not explicitly teach  the light-emitting diode, wherein the substantially transparent protective layer comprises a polymer material containing organic material with an unsaturated carbon-carbon double-bond functional group and/or unsaturated carbon chain.
With respect to claim 7,  Sung et al do not explicitly teach the light-emitting diode, wherein the polymer material comprises proximately 5% v/v to 15% v/v the material with an unsaturated carbon-carbon double-bond functional group therein.
With respect to claim 8, Sung et al teach  the light-emitting diode, wherein the substantially transparent protective layer has a thickness in a range from approximately 1 microns to approximately 5 microns with a transmissivity greater than 80%. See the thick layer “210”in Sung et al.
With respect to claim 16, Sung et al do not explicitly teach  the method, wherein the forming the substantially transparent protective layer comprises: forming a polymer material layer by depositing a polymer material through a mask plate on a side of the second electrode distal to the light-emitting layer, the polymer material comprising an unsaturated carbon-carbon double-bond functional group 
With respect to claim 17, Sung et al do not explicitly teach  the method, wherein the forming the polymer  material layer includes heating the unsaturated carbon-carbon double-bond functional group and/or an organic material having unsaturated carbon chain.
With respect to claim 18,  Sung et al do not explicitly teach the method, wherein the forming the polymer material comprises depositing approximately 10% v/v polyisoprene in acrylic monomers for a duration of approximately 120 seconds and curing for a duration of approximately 40 seconds to form the substantially transparent protective layer comprising a thickness in a range of approximately 2 microns.
 With respect to claims 6-8, 16-18  Sung et al polymer protective layer “210” is located on the common electrode 190. The conductive layer 210, which electrically connects the transparent electrode layer 321 with the common electrode 190,  wherein the protective conductive layer 210 comprises conductive polymers, such as polypyrrole, polyaniline, polythiophene and similar materials (see para 0070). 
 Sung et al do not explitly teach the carbon-carbon double bond functional group or unsaturated carbon chain with certain percentage and particular percentage of transparency of conductive protective layer. Even If Sung et al conductive polymers, such as polypyrrole, polyaniline, polythiophene do not carbon-carbon double bond functional group and or carbon chain, it would have been modified as the polymers by different or additional groups during deposition or different deposition techniques.
Sung et al do not teach depositing protective layer with mask or heat-treating the polymer. Polymer with certain percentage polyisoprene. It would have been obvious to deposit polymer using in . 

Claims  10, 12, 21, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust the method or product” of  the light-emitting diode, wherein the substantially transparent conductive layer comprises a metal oxide material comprising a multi-sublayer film including a first sublayer overlying the substantially transparent protective layer, wherein the first sublayer is characterized by a largest transmissivity and a smallest stress compared to other sublayers of the multi-layer film on the first layer” as claimed in claims 10,21.
Prior art neither teach nor suggust “the method or product of organic light-emitting diode, wherein the substantially transparent conductive layer comprises a metal oxide material comprise sing a single layer film characterized by gradually reducing transmissivity and increasing stress along a direction from the substantially transparent protective layer to the second electrode  as claimed in claims 12,23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816